              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA


WILLIAM JAMES SCHOENECKE                        )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )               CIV 19-88-RAW-SPS
                                                )
CIMARRON CORRECTIONAL                           )
FACILITY, et al.,                               )
                                                )
                      Defendants.               )

                                   OPINION AND ORDER

        Plaintiff, a pro se state prisoner incarcerated at Davis Correctional Facility in

Holdenville, Oklahoma, filed this civil rights complaint pursuant to 42 U.S.C. ' 1983,

requesting relief for alleged constitutional violations occurring at Cimarron Correctional

Facility in Cushing, Oklahoma (Dkt. 1).        The defendants are Cimarron Correctional

Facility; Cushion [sic] Medical [CoreCivic] Nurse, Nurse Practitioner, Doctor; and Does

1-3.

        On April 23, 2019, the Court directed Plaintiff to file an amended complaint (Dkt.

6). Upon further review, however, the Court finds Plaintiff=s challenges to the conditions

of his confinement at Cimarron Correctional Facility were not properly brought in this

district.

        A civil action may be brought in--

        (1) a judicial district in which any defendant resides, if all defendants are
        residents of the State in which the district is located; [or]

        (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred . . . .

28 U.S.C. ' 1391(b).

       While Plaintiff currently is incarcerated at the Davis Correctional Facility, which is

located within the territorial jurisdiction of the Eastern District of Oklahoma, he alleges

Defendants ACushion Medical [CoreCivic] Nurse, Nurse Practitioner, Doctor@ have an

address of ACushion,@ Oklahoma, which the Court construes as Cushing, Oklahoma. He

does not list addresses for Defendants Doe 1-3. Plaintiff also asserts the incidents of

which he complains occurred at the Cushing facility. The Court thus concludes venue

does not lie in this federal district.

       AFor the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district . . . where it might have been brought

. . . .@ 28 U.S.C. ' 1404(a). The Court, therefore, finds that because venue is proper in

the Western District of Oklahoma, Plaintiff's action Amight have been brought@ there. Id.

The Court further finds the transfer of this action to the Western District of Oklahoma is

Ain the interest of justice.@ Id.

       ACCORDINGLY, this Court=s Opinion and Order to file an amended complaint

(Dkt. 6) is hereby STRICKEN, and this action is TRANSFERRED to the Western District

of Oklahoma.

       IT IS SO ORDERED this 7th day of May 2019.
